                   CaseCase l:19-cr-00903-KMW Document 46 Filed 01/21/21 Page 1 of 1
                        1:19-cr-00903-KMW    Document 47 Filed 01/22/21 Page 1 of 1



                  Federal Defenders                                                                                            Southern District
                                                                                                52 Duane Street-10th Floor, New York, NY 10007
                  OF NEW YORK, INC.                                                                       Tel: (212) 417-8700 Fax: (212) 571-0392


                  David E. Patton                                                                                         Southern District of New York
                   Executive Director                                                                                         Jennifer L. Brown
                                                                                                                               Auorn,,-in-Charg,


                                                                                 January 21, 2021

                ByECF

                The Honorable Kimba M. Wood
                United States District Judge
                500 Pearl Street
                New York, NY 10007

                              Re:          United States v. Jorge Soto
                                           19 Cr 903 (KMW)

                Dear Judge Wood:

                        In light of the ongoing COVID-19 public health emergency and ChiefJudge McMahon's
                order suspending in-person court proceedings, I write to request an adjournment of Mr. Soto's
                February 9, 2021 sentencing hearing to the week of March 8, 2021, with the hope that a hearing
                can be safely conducted in person at this time. This is Mr. Soto's first request for an adjournment
                of his sentencing hearing. The Government consents to this request and is available for a hearing
                the week of March 8.

        (1-t{ (\ l-i   (\_5   ·1 .S   Cl   d.j [JI.A.A ru! d_ -A:,
                                                                                     Respectfully submitted,
1-,1.cv-c:h. tf,;Lo;)f , arJ(, D t> ~ -m .
P-,(+e. nd. o.. n--'VJ S' u b fY'--i s s ,·S'f"\           ;   <;   d.. u...e.
                                                                                        Isl
'k-b\"1Atlf11 JS, 6ov .vtn fYV! l'Vf-                                                Zawadi Baharanyi
-5 \.A_brY\.·l c;. ~l ·rs d. w _ bJ fv(a re.I\ L1. .                                 Assistant Federal Defender
                                                                                     917-612-27531212-417-8735


                cc:           Daniel Nessim
                              Assistant United States Attorney
                              (byECF)
